INGBAHAM, J.
I dissent. This action was commenced in Jan-nary, 1892, and was at issue in February, 1892, and since that time the plaintiffs have been waiting to try the case, but the same has not been tried on account of the condition of the calendar and the refusal of the courts of New York to try these cases. In the meantime the plaintiffs have sold the property, and the purchaser asks to be made a party plaintiff in this action, so that all the questions involved can be disposed of in one action. In the case of Koehler v. Railroad Co., 159 N. Y. 218, 53 N. E. 1114, in delivering the opinion of the court •Judge Bartlett, in speaking of the propriety of making a purchaser of premises a party in a similar case to the one under consideration, .-says:
*1120“There are several reasons why this practice should be permitted under the circumstances disclosed in this case. The presence of the present owner as a plaintiff preserves the equitable features of the case, an'd permits the-court, sitting in equity, to retain its jurisdiction;- it also recognizes the rule that multiplicity of suits should he avoided. It is well known that these elevated railroad suits in the city of New York are placed upon a special calendar, and there is great delay in reaching them. It would be a hardship if the-owners of real estate in these suits should be prohibited from alienation during their pendency. * * * We, therefore, hold that when a plaintiff, in the ordinary equity suit against an elevated railroad company, conveys the-property affected, pending the litigation, he may make a timely motion, on notice to the defendant, for an order bringing in his grantee as an additional plaintiff, or defendant if he refuses to he a plaintiff, and, with the record so-amended, the case can proceed to a trial of all the issues on the equity side-of the court.”
This clear intimation of the views of the court of appeals, and the obvious injustice in the court’s refusing to try the case of a property owner against an elevated railroad company, not only justifies, but requires, the court in such a case to grant an order allowing the purchaser of the property to he brought in, and thus have all the questions regarding this particular property disposed of in one action. I think, therefore, that the order should he affirmed.